DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 16 November 2020.
Claims 1, 3 – 6, 11, 13 – 16, and 19 – 27 are pending and examined below. The Examiner acknowledges that claims 2, 7 – 10, 12, and 17 – 18 are cancelled by Applicant. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 November 2016, 12 April 2018, 30 November 2018, 10 July 2019, 6 August 2019, and 2 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1, 3 – 6, 11, 13 – 16 and 19 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “the reactivation signal is provided responsive to user actuation of the active mode switch of the chainsaw power tool to the disabled position followed by movement of the active mode switch to the active position”.  The closest prior art of record, Osbourne (US 2012/0036725 A1) and Leimbach et al. (US 9,690,362 B2), discloses Applicant’s invention except the claimed limitation.  Osbourne disclosed a chainsaw with a driving means, a movement sensor, an active mode switch comprising a chain guard associated with cutting portion of the chainsaw, and a controller.  Leimbach discloses a power tool (a surgical stapler) comprising a controller with the function of receiving a signal via the movement sensor indicating movement, determining a time period during which there is an absence of receiving the signal, disabling the driving means if the time period exceeds a predetermined time period, and maintaining the driving means disabled .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        7 May 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731